Title: To Thomas Jefferson from George Hay, 14 April 1821
From: Hay, George
To: Jefferson, Thomas


Sir,
Washington.
April 14. 1821.
I yesterday received a note from Mr Thompson Secretary of the navy containing the inclosed extract from a New York paper. The object of this note is to ascertain, thro’ me, whether you “made the declaration attributed to you” and to obtain “your answer in such a shape. that it may be made public in order to counteract the effect it was intended to have in the State of N.Y.”To excuse the trespass which I am now Committing, I ought to explain to you the circumstances which led to it. I yesterday met Mr Thompson and Mr Calhoun, as they were descending the Steps of the President’s house. The former immediately exhibited the inclosed, & asked me whether I thought it possible, that you could have uttered the opinion imputed to you. I affirmed at once that it was impossible, being, persuaded that you had never taken the trouble to go thro’ the report of the joint Committee, a work of Seventy printed pages, now forwarded to you, and that if you had, your Conclusion would have been directly opposite to that ascribed to you. Mr Thompson said that not having the honor of a personal acquaintance with you, he could not take the liberty of troubling you on this Subject: and asked me, whether the relation in which I stood towards you would authorise me to—interfere. I told him that I thought, that I might ask the question, and that I was very Sure you would answer it, without hesitation. Soon afterwards I received the note and extract above mentioned—As the election in N.Y takes place on the last tuesday in this month, an answer, of it shall be your pleasure to give one, should be given without delay.I took the liberty to suggest, by way of accounting for the  Error now in Circulation, that the opinion which both you and Gov. Randolph had expressed, if any you had expressed, probably related to State rights generally, and not to the Specific charge exhibited by Gov. Clinton against the genl government, and constituting the Subject of the report of the joint Committee.As I am about to return to Virginia, and Shall probably, leave Washington, before the arrival of your letter, I shall leave instructions with the P. Mr here, to deliver to Mr Thompson any letter from you, addressed to me, reaching the post office with the next ten days.I am, Sir, with the highest respect Yr mo:  ob. SerGeo: Hay—